[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT
This is a seven count amended complaint, alleging malicious prosecution, breach of fiduciary duty, negligence, libel breach of contract and a CUTPA violation against Town Fair Tires, its manager and a bank, arises from a purchase of tires, by Plaintiff, CT Page 4046 alleged stop payment of the purchase check, and the arrest and subsequent incarceration of the Plaintiff on a bad check charge. The check bears an "Account Closed" notation which Plaintiff claims was improperly made by Town Fair.
Plaintiff now moves for summary judgment as to liability on Counts One (malicious prosecution), Three (libel) and Six (CUTPA) which are directed against Town Fair and its manager, claiming that affidavits, exhibits, and deposition testimony, filed by him, establish that there is no genuine issue of material fact and that Plaintiff is entitled to judgment as a matter of law. Defendants have claimed that there are numerous material issues of fact in dispute, that their special defense of "unclean hands" has not been addressed and that Plaintiff's claims of law are insufficient. Defendants have filed their own affidavits and documentary evidence in opposition to this motion.
It is unnecessary to consider all of Defendants' claims because a cursory review of the file and the briefs discloses the presence of several genuine issues of material fact.
In Count One, these are the issues of malice and probable cause for the arrest of Plaintiff by the police; in Count Three, there is the issue whether the "published material" i.e. the application for arrest was, in fact false. See Strada v. Connecticut Newspapers, Inc.,193 Conn. 313 (1984). In Count Six, there are issues as to whether defendants' actions constituted unfair and deceptive business practices, and whether their actions were immoral, unethical oppressive or unscrupulous.
Motion for Summary Judgment denied.
WAGNER, J.